421 F.2d 177
UNITED STATES of America, Appellee,v.John William MAYE, Appellant.
No. 14028.
United States Court of Appeals Fourth Circuit.
Jan. 16, 1970.

Richard P. McNeely, Charlotte, N.C., for appellant.
Keith S. Snyder, U.S. Atty., for appellee.
Before SOBELOFF, CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
John William Maye was convicted on his plea of guilty of possessing a Selective Service classification card, not issued to him, with intent that it be used for the purpose of false identification and representation, in violation of 50 U.S.C. App. 462(b)(2).


2
The sole issue he raises on appeal is whether the district judge erred in sentencing him for a term of eighteen months.  Before sentencing, the district judge heard testimony concerning the offense and considered Maye's prior criminal record.  The evidence disclosed that Maye was absent without leave from the army and that he used the Selective Service card for false identification.  He previously had been convicted of a number of offenses.


3
The government has moved to dismiss this appeal.  In response to the motion, Maye's attorney has stated that he knows of no meritorious grounds for appeal, but he has nevertheless filed a brief in conformity with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


4
Upon consideration of the motion to dismiss, the reply, the brief filed on behalf of Maye, and the entire record, we find no arguable ground for appeal.  The district court committed no error in Maye's arraignment and sentencing.


5
The motion to dismiss the appeal is granted and the judgment is


6
Affirmed.